— In an action to recover no-fault medical payments pursuant to Insurance Law article 52, the defendant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second, Eleventh, and Thirteen Judicial Districts, *562dated October 31, 2008, which affirmed an order of the Civil Court, Kings County (King, J.), entered September 11, 2007, denying that branch of its motion which was for summary judgment dismissing the complaint.
Ordered that the order dated October 31, 2008, is affirmed, with costs.
For the reasons set forth in the opinion and order in a companion appeal (see Englington Med., P.C. v Motor Veh. Acc. Indem. Corp., 81 AD3d 223 [2011] [decided herewith]), the Appellate Term of the Supreme Court for the Second, Eleventh, and Thirteenth Judicial Districts properly affirmed the order of the Civil Court, Kings County, denying that branch of the defendant’s motion which was for summary judgment dismissing the complaint. Covello, J.P., Angiolillo, Leventhal and Sgroi, JJ., concur.